 

Exhibit 10.72

 



 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of May 15, 2020

 

among

 

INVESTVIEW, INC.

 

and

 

SAFETEK, LLC,
as Grantors,

 

and

 

DBR CAPITAL, LLC,
as the Holder



 



 

 

 

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of May 15, 2020 (this
“Agreement”) is entered into among (i) INVESTVIEW, INC., a Nevada corporation
(the “Issuer”) and (ii) SAFETEK, LLC, a Utah limited liability company (the
“Guarantor” and together with the Issuer, collectively the “Grantors” and each a
“Grantor”, and together with the Pledgors (as defined below), collectively the
“Companies” and each a “Company”) in favor of DBR CAPITAL, LLC, a Pennsylvania
limited liability company (the “Holder”).

 

The Holder has agreed to purchase from the Issuer one or more Notes pursuant to
the Purchase Agreement. The Guarantor is a wholly owned subsidiary of the
Issuer. The Companies are engaged in interrelated businesses, and each Company
will derive substantial direct and indirect benefit from the purchase of the
Note(s) pursuant to the Purchase Agreement. It is a condition precedent to the
Holder entering into the Purchase Agreement and the purchase of the Note(s)
pursuant thereto that the Companies shall have executed and delivered this
Agreement to the Holder.

 

In consideration of the premises and to induce the Holder to enter into the
Purchase Agreement and to induce the Holder to purchase the Notes thereunder,
each Company hereby agrees with the Holder as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement, and
the following terms are used herein as defined in the UCC: Account Debtors,
Accounts, Certificated Security, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, Tangible Chattel
Paper. The term “including” is not limiting and means “including without
limitation.”

 

1.2 When used herein the following terms shall have the following meanings:

 

“Ancillary Agreements” means, collectively, the Investor Rights Agreement, the
Voting Agreement, and any other agreement contemplated pursuant thereto or
pursuant to this Agreement or the Loan Documents.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et.
seq.) or any replacement or supplemental federal statute dealing with the
bankruptcy of debtors.

 

“Chattel Paper” means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

“Collateral” means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Health Care Insurance
Receivables, Farm Products, Goods, Instruments, Intellectual Property,
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money,
Supporting Obligations and Identified Claims, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds and products of any of the
foregoing, and (d) all collateral security and guaranties given by any Person
with respect to any of the foregoing; provided, however, that notwithstanding
any of the other provisions set forth in this Agreement, the term “Collateral”
(including all of the individual items comprising Collateral) shall not include
any Excluded Assets. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.

 

1

 

 

“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

“Equity Interests” means any security, share, unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant,
participation, equity security or analogous interest (regardless of how
designated) of or in a corporation, partnership, limited partnership, limited
liability company, business trust or other entity, of whatever nature, type,
series or class, whether voting or nonvoting, certificated or uncertificated,
common or preferred, and all rights and privileges incident thereto.

 

“Event of Default” means any “Event of Default” defined in any Note then issued
and outstanding.

 

“Excluded Assets” means (a) any Grantor’s rights in any permit, license,
contract, lease or other agreement to which such Grantor is a party with a
Person that is not an Affiliate, but only to the extent that (and in each case
only for so long as) a grant of a security interest to the Holder in such rights
is prohibited by any anti-assignment provision therein or is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to a right on the part of the parties thereto other than a Grantor or a
Subsidiary of a Grantor to terminate such permit, license, contract, lease or
other agreement (or requires the consent of any party thereto other than a
Grantor or a Subsidiary of a Grantor), except in each case to the extent that
such anti-assignment provisions or the terms in such permit, license, contract,
lease or other agreement providing for such prohibition, breach, default,
termination, right of termination or consent are ineffective or rendered
unenforceable under the applicable anti-assignment provisions of the UCC or
other applicable law, (b) any property owned by a Grantor on the date hereof or
hereafter acquired that is subject to a Lien securing a purchase money or
capital lease obligation permitted to be incurred as a Permitted Lien if (and in
each case only for so long as) the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money or
capital lease obligation) prohibits the creation of any other Lien on such
property, except to the extent that the terms in such contract or other
agreement providing for such prohibition is ineffective or rendered
unenforceable under the applicable anti-assignment provisions of the UCC or
other applicable law, (c) solely to the extent, if any, that, and solely during
the period, if any, in which the grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, then any applications
filed in the United States Patent and Trademark Office to register trademarks or
service marks on the basis of any Grantor’s “intent to use” such trademarks or
service marks unless and until the filing of a “Statement of Use” or “Amendment
to Allege Use” has been filed and accepted, whereupon such applications shall be
automatically subject to the security interest granted herein, and (d) any asset
with respect to which the Holder shall have determined in its sole and absolute
discretion (in consultation with the applicable Grantor) that the burden or cost
of obtaining a security interest or Lien in such asset is excessive in relation
to the value of the security to be afforded thereby; provided, however, that,
notwithstanding anything contained herein to the contrary, a security interest,
Lien, pledge and collateral assignment and transfer shall be, and is hereby,
granted in (A) any property immediately upon such property ceasing to be
Excluded Assets, and (B) any and all proceeds, products, substitutions and
replacements of Excluded Assets to the extent such proceeds, products,
substitutions and replacements do not themselves constitute Excluded Assets.

 

“Fixtures” means “fixtures” as such term is defined in Section 9-102(a)(41) of
the UCC and, in any event, including, with respect to any Grantor, all of the
following, whether now owned or hereafter acquired by a Grantor: plant fixtures,
business fixtures, other fixtures and storage facilities, wherever located; and
all additions and accessories thereto and replacements therefor.

 

2

 

 

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same from time to
time may be amended, supplemented or otherwise modified, including (a) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Patents, the Trademarks, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intellectual Property Licenses” means all written agreements naming any Grantor
as licensor on the date hereof, including those listed on Schedule 5, granting
any right (a) under any Copyright, including the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright, (b) to
manufacture, use or sell any invention covered in whole or in part by a Patent,
and (c) to use any Trademark.

 

“Intercompany Note” means any promissory note evidencing loans made by either
Grantor to the other Grantor.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of the date hereof, by and between the Issuer and the Holder.

 

“Lien” means any mortgage, copyright mortgage, pledge, security interest,
encumbrance, lien or charge of any kind whatsoever (including any conditional
sale or other title retention agreement, any lease in the nature thereof or the
agreement to grant a security interest at a future date).

 

“Loan Document” means the Purchase Agreement and each of the Notes.

 

“Paid in Full” or “Payment in Full” means (a) the payment in full (in cash or by
conversion of the Note(s) pursuant to the terms thereto) and performance of all
Secured Obligations (other than contingent indemnification and expense
reimbursement obligations not then asserted).

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of any of the foregoing.

 

3

 

 

“Permitted Lien” means:

 

(a) Liens existing on the Effective Date and shown on Schedule 8 hereto or
arising under this Agreement and the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Grantor maintains adequate reserves; provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

 

(c) purchase money Liens (i) on Equipment acquired or held by a Grantor incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

 

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Twenty-Five Thousand ($25,000) and which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by the Employee Retirement
Income Security Act of 1974);

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clauses (a) and (c) hereof, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g) leases or subleases of real property granted in the ordinary course of a
Grantor’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of a Grantor’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Holder a security interest
therein;

 

(h) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
or

 

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default.

 

“Pledged Equity” means all Equity Interests listed on Schedule 1, together with
any other Equity Interests, certificates, options or rights of any nature
whatsoever in respect of the Equity Interests of any Person that may be issued
or granted to, or held by, any Grantor, including all Pledged Rights.

 

4

 

 

“Pledged Notes” means all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

 

“Pledged Rights” means all rights under or arising out of the applicable
charter, bylaws, limited liability company agreement, operating agreement,
partnership agreement or other organizational documents (“Organizational
Documents”) of any Pledgors, including all of the following rights relating to
the Equity Interests issued by each Pledgor, whether arising under the
Organizational Documents of such Pledgor or under the applicable laws of such
Pledgor’s jurisdiction of organization relating to the formation, existence and
governance of corporations, limited liability companies, partnerships,
professional corporations or other Persons, as the case may be: (i) all economic
rights (including all rights to receive dividends and distributions) relating to
Equity Interests; (ii) all voting rights and rights to consent to any particular
action(s) by the applicable Pledgor; (iii) all management rights with respect to
such Pledgor; (iv) in the case of any Equity Interests consisting of a general
partner interest in a partnership, all powers and rights as a general partner
with respect to the management, operations and control of the business and
affairs of the applicable Pledgor; (v) in the case of any Equity Interests
consisting of the membership or limited liability company interests of a
managing member in a limited liability company, all powers and rights as a
managing member with respect to the management, operations and control of the
business and affairs of the applicable Pledgor; (vi) all rights to designate or
appoint or vote for or remove any officers, directors, manager(s), general
partner(s) or managing member(s) of such Pledgor and/or any members of any board
of members, managers, partners, directors or other governing body that may at
any time have any rights to manage and direct the business and affairs of the
applicable Pledgor under its Organizational Documents as in effect from time to
time or under applicable law; (vii) all rights to amend the Organizational
Documents of such Pledgor, and (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or applicable law.

 

“Pledgors” means the collective reference to each issuer of any Investment
Property.

 

“Proceeding” means any voluntary or involuntary proceeding commenced by or
against any Grantor under any provision of the Bankruptcy Code, or under any
other bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
its creditors, or proceedings seeking dissolution, receivership, reorganization,
arrangement, or other similar relief.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

 

“Purchase Agreement” means the Securities Purchase Agreement of even date
herewith by and between the Issuer and the Holder, as amended, supplemented,
restated or otherwise modified from time to time.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

“Secured Obligations” means all obligations of the Issuer set forth in the
Purchase Agreement and in each of the Notes then issued and outstanding.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

5

 

 

“Subordinated Lender Remedies” means any action (a) to take from or for the
account of any Grantor by set-off or in any other manner, the whole or any part
of any moneys which may now or hereafter be owing by any Grantor with respect to
the Subordinated Obligations, (b) to sue for payment of, or to initiate or
participate with others in any suit, action or proceeding (including any
Proceeding) against any Grantor to (i) enforce payment of or to collect the
whole or any part of the Subordinated Obligations or (ii) commence judicial
enforcement of any of the rights and remedies with respect to the Subordinated
Obligations, (c) to accelerate the Subordinated Obligations, (d) to exercise any
put, repurchase or similar option or to cause any Grantor to honor any
redemption or mandatory prepayment obligation with respect to any Subordinated
Obligations, or (e) to take any action under the provisions of any state or
federal law, including the UCC, or under any contract or agreement, to enforce,
foreclose upon, take possession of, realize upon or sell any property or assets
of any Grantor on account of the Subordinated Obligations.

 

“Subordinated Obligations” means, with respect to each Grantor, all
indebtedness, liabilities, and other obligations of any other Grantor owing to
such Grantor in respect of any and all loans or advances made by such Grantor to
such other Grantor whether now existing or hereafter arising, and whether due or
to become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any other
Grantor to such Grantor under or in connection with any documents or instruments
related thereto.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, each
Grantor’s names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including any of the foregoing referred to in Schedule
5, and (b) the right to obtain all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

“Voting Agreement” means that certain the Voting Agreement, dated as of the date
hereof, by and among the Issuer, the Holder and the other stockholders of the
Issuer party thereto.

 

SECTION 2 GUARANTY.

 

2.1 Guaranty. (a) The Guarantor hereby, jointly and severally, unconditionally
and irrevocably, as a primary obligor and not only a surety, guarantees to the
Holder the prompt and complete payment and performance by the Issuer when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations. The guarantee contained in this Section 2 is a primary and original
obligation of the Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which will remain in full force and effect without
respect to future changes in conditions. The Guarantor agrees that it is not a
surety and waives all rights available to a surety, guarantor or accommodation
co-obligor other than full payment of all Secured Obligations and any right that
it may have to require that the Holder commence action against any other Person
or against any of the Collateral.

 

6

 

 

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

(b) The Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of the Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Holder hereunder.

 

(c) The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

 

(d) No payment made by any of the Grantors, any other guarantor or any other
Person or received or collected by the Holder from any of the Grantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the maximum liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Secured Obligations or any payment
received or collected from the Guarantor in respect of the Secured Obligations),
remain liable for the Secured Obligations up to the maximum liability of the
Guarantor hereunder until the Secured Obligations are Paid in Full.

 

2.2 No Subrogation. Notwithstanding any payment made by the Guarantor hereunder
or any set-off or application of funds of the Guarantor by the Holder, the
Guarantor shall not be entitled to be subrogated to any of the rights of the
Holder against the Issuer or any collateral security or guaranty or right of
offset held by the Holder for the payment of the Secured Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
the Issuer in respect of payments made by the Guarantor hereunder, until all of
the Secured Obligations are Paid in Full. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by the Guarantor in trust for the Holder, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Holder in the exact form received by the Guarantor (duly indorsed by the
Guarantor to the Holder, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in such order as the Holder may
determine.

 

2.3 Amendments, etc. with Respect to the Secured Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Secured Obligations made by the
Holder may be rescinded by the Holder and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Holder and the Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Holder may
deem advisable from time to time. The Holder shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guaranty contained in this Section 2 or
any property subject thereto.

 

7

 

 

The Holder may, from time to time, at its sole and absolute discretion and
without notice to the Guarantor, take any or all of the following actions: (a)
retain or obtain a security interest in any property to secure any of the
Secured Obligations or any obligation hereunder, (b) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to the
Grantors, with respect to any of the Secured Obligations, (c) extend or renew
any of the Secured Obligations for one or more periods (whether or not longer
than the original period), alter or exchange any of the Secured Obligations, or
release or compromise any obligation of any of the Grantors hereunder or any
obligation of any nature of any other obligor with respect to any of the Secured
Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Secured Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property, and
(e) resort to the Grantors (or any of them) for payment of any of the Secured
Obligations when due, whether or not the Holder shall have resorted to any
property securing any of the Secured Obligations or any obligation hereunder or
shall have proceeded against any other of the Grantors or any other obligor
primarily or secondarily obligated with respect to any of the Secured
Obligations.

 

2.4 Waivers. The Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Holder upon the guaranty contained in this Section 2 or
acceptance of the guaranty contained in this Section 2; the Secured Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guaranty contained in this Section 2, and all dealings between any of the
Grantors, on the one hand, and the Holder, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. The Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon any of the Grantors with
respect to the Secured Obligations, (b) notice of the existence or creation or
non-payment of all or any of the Secured Obligations and (c) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations.

 

2.5 Payments. The Guarantor hereby guaranties that payments hereunder will be
paid to the Holder without deduction, set-off or counterclaim in United States
dollars at the office of the Holder specified in the Notes.

 

SECTION 3 GRANT OF SECURITY INTEREST.

 

3.1 Grant. Each Grantor hereby assigns and transfers to the Holder, and hereby
pledges and grants to the Holder, a continuing security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.

 

SECTION 4 REPRESENTATIONS AND WARRANTIES.

 

To induce the Holder to enter into the Purchase Agreement and to purchase the
Notes, each Grantor jointly and severally hereby represents and warrants to the
Holder that:

 

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to the Holder.

 

8

 

 

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 2 (which, in the case of all filings and other documents referred to on
Schedule 2, have been delivered to the Holder in completed and duly executed
form) will constitute valid perfected security interests in all of the
Collateral in favor of the Holder, as collateral security for each Grantor’s
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of each Grantor and any Persons purporting to purchase any Collateral
from each Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens for which priority is
accorded under applicable law. The filings and other actions specified on
Schedule 2 constitute all of the filings and other actions necessary to perfect
all security interests granted hereunder.

 

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents and (d) each Grantor’s organizational identification
number (to the extent a Grantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.

 

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor (including its chief executive office), (b)
all locations where all Inventory and the Equipment owned by each Grantor is
kept and (c) whether each such Collateral location and place of business
(including each Grantor’s chief executive office) is owned or leased (and if
leased, specifies the complete name and notice address of each lessor). No
Collateral is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.

 

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction.

 

4.6 Investment Property. (a) The Pledged Equity pledged by each Grantor
hereunder constitute all the issued and outstanding Equity Interests of each
Pledgor owned by such Grantor.

 

(a) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

 

(b) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(c) Schedule 1 lists all Investment Property owned by each Grantor as of the
date hereof. Each Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Permitted Liens.

 

(d) The execution, delivery and performance of this Agreement by each Pledgor in
accordance with its terms will not violate the governing documents of such
Pledgor or any agreements, instruments or documents to which such Pledgor is a
party.

 

4.7 Receivables. (a) No material amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Holder.

 

(a) No obligor on any Receivable is a governmental authority.

 

9

 

 

(b) The amounts represented by such Grantor to the Holder from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

4.8 Intellectual Property. (a) Schedule 5 lists all (i) Intellectual Property
owned by such Grantor in its own name on the date hereof and (ii) Intellectual
Property Licenses held by such Grantor as of the date hereof.

 

(a) All material Intellectual Property and pending applications for registration
of Intellectual Property owned by any Grantor is valid, subsisting, unexpired
and enforceable and has not been abandoned and, to such Grantor’s knowledge,
does not infringe the intellectual property rights of any other Person.

 

(b) Except as set forth in Schedule 5, and except for non-exclusive licenses of
Intellectual Property granted in the ordinary course of business (to the extent
constituting a Permitted Lien), none of the Intellectual Property of any Grantor
is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor.

 

(c) No holding, decision or judgment has been rendered by any governmental
authority against any Grantor which limits, cancels or questions the validity
of, or any Grantor’s ownership interest in, any Intellectual Property owned by
any Grantor and necessary for the conduct of its business in any material
respect.

 

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit, cancel or question the validity of, or any
Grantor’s ownership interest in, any Intellectual Property owned by any Grantor
and necessary for the conduct of its business, or (ii) which, if adversely
determined, would adversely affect the value of any Intellectual Property.

 

(e) Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon Intellectual Property rights of others
which could reasonably be expected to have a Material Adverse Effect.

 

4.9 Depositary and Other Accounts. All depositary and other accounts maintained
by each Grantor are described on Schedule 6 hereto, which description includes
for each such account the name of the Grantor maintaining such account, the
name, address, telephone and fax numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account.

 

4.10 Purchase Agreement. The Guarantor makes each of the representations and
warranties made by the Issuer in Section 5 of the Purchase Agreement (all of
which representations and warranties shall be deemed to have been renewed upon
each purchase of a Note pursuant to the Purchase Agreement). Such
representations and warranties are incorporated herein by this reference as if
fully set forth herein.

 

SECTION 5 COVENANTS.

 

Each Grantor covenants and agrees with the Holder that, from and after the date
of this Agreement until the Secured Obligations shall have been Paid in Full:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable in excess of $50,000 under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, in each case, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Holder, duly indorsed in a
manner satisfactory to the Holder, to be held as Collateral pursuant to this
Agreement and in the case of Electronic Chattel Paper, the applicable Grantor
shall cause the Holder to have control thereof within the meaning set forth in
Section 9-105 of the UCC.

 

10

 

 

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, subject to the rights of the Grantors to dispose of such
Collateral to the extent permitted in the Loan Documents and Ancillary
Agreements.

 

(a) Such Grantor will furnish to the Holder from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Holder may
reasonably request from time to time, all in reasonable detail.

 

(b) At any time and from time to time, upon the written request of the Holder,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Holder may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) in the
case of Investment Property and any other relevant Collateral, taking any
actions necessary to enable the Holder to obtain “control” (within the meaning
of the applicable UCC) with respect thereto and (iii) without limiting the
generality of the foregoing, causing each Pledgor (other than a Grantor) to
execute and deliver to the Holder an Acknowledgement signature page to this
Agreement. Each Grantor acknowledges and agrees that its signature to this
Agreement as a Grantor shall bind it to each and every provision of this
Agreement in its capacity as a Grantor and as a Pledgor (as applicable).

 

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 30
days’ prior written notice to the Holder (or a shorter period acceptable to the
Holder in its sole and absolute discretion) and delivery to the Holder of (a)
all additional financing statements and other documents reasonably requested by
the Holder as to the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional location at which Inventory or Equipment shall be kept:

 

(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 4;

 

(ii) change its name, jurisdiction of organization, organizational form or the
location of its chief executive office from that specified on Schedule 3 or in
any subsequent notice delivered pursuant to this Section 5.3; or

 

(iii) change its legal identity or corporate structure.

 

5.4 Notices. Such Grantor will advise the Holder promptly, in reasonable detail,
of:

 

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of the Holder to exercise any of its remedies
hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

 

11

 

 

5.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate, option or rights in respect of the Equity
Interests of any Pledgor, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the Holder,
hold the same in trust for the Holder and deliver the same forthwith to the
Holder in the exact form received, duly indorsed by such Grantor to the Holder,
if required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor and with, if the Holder so
requests, signature guarantied, to be held by the Holder, subject to the terms
hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) unless the
Holder provides express written notice to the contrary, any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Pledgor shall be paid over to the Holder to be held by it hereunder as
additional Collateral for the Secured Obligations, and (ii) in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Pledgor or pursuant to the reorganization thereof, the property
so distributed shall, unless otherwise subject to a perfected Lien in favor of
the Holder, be delivered to the Holder to be held by it hereunder as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Holder, hold such money or property in trust for the Holder, segregated
from other funds of such Grantor, as additional Collateral for the Secured
Obligations.

 

(a) Such Grantor will not (i) vote to enable, or take any other action to
permit, any Pledgor to issue any Equity Interests of any nature or to issue any
other securities or interests convertible into or granting the right to purchase
or exchange for any Equity Interests of any nature of any Pledgor, except, in
each case, as permitted by the Loan Documents and Ancillary Agreements, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Investment Property or Proceeds thereof (except pursuant to
a transaction expressly permitted by the Loan Documents or Ancillary
Agreements), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for Permitted Liens, or
(iv) enter into or permit to exist any agreement or undertaking, including the
governing documents of any Pledgor and shareholders’ agreements, restricting the
right or ability of such Grantor or the Holder to sell, assign or transfer any
of the Investment Property or Proceeds thereof.

 

(b) In the case of each Grantor which is a Pledgor, such Pledgor agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Holder promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it, (iii) the terms of Sections 6.3(c) and 6.7
shall apply to such Pledgor with respect to all actions that may be required of
it pursuant to Section 6.3(c) or 6.7 regarding the Investment Property issued by
it and (iv) it will not recognize, acknowledge or permit the pledge, transfer,
grant of control or other disposition of the Investment Property issued by it
(or any portion thereof) other than to or as requested by the Holder unless
otherwise permitted under the terms of this Agreement or the Loan Documents or
Ancillary Agreements.

 

5.6 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

 

(a) Such Grantor will deliver to the Holder a copy of each material demand,
notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Grantors.

 

12

 

 

5.7 Intellectual Property. (a) Such Grantor (either through itself or its
licensees) will, as to each Trademark material to its business (i) continue to
use each Trademark material to its business in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain the
same (or higher) quality of products and services offered under such Trademark
as are currently, or have in the past been, maintained, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable law to maintain such Trademark, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Holder shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

 

(a) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

 

(b) Such Grantor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to its business to infringe
the intellectual property rights of any other Person.

 

(d) Such Grantor will notify the Holder promptly if it knows, or has reason to
know, that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Holder within 30 days following the filing thereof. Upon the
request of the Holder, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Holder may request to evidence the Holder’s security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

 

(f) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

 

13

 

 

(g) In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the Holder
after it learns thereof and, to the extent, in its reasonable judgment, such
Grantor determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

5.8 Depositary and Other Accounts. No Grantor shall open or maintain any
depositary or other deposit or securities accounts unless such accounts are
subject to an account control agreement in favor of the Holder, in form and
substance reasonably acceptable to the Holder. The Grantors shall deliver to the
Holder a revised version of Schedule 6 showing any changes thereto within 5 days
of any such change. Each Grantor hereby authorizes the financial institutions at
which such Grantor maintains an account to provide the Holder with such
information with respect to such account as the Holder may from time to time
reasonably request, and each Grantor hereby consents to such information being
provided to the Holder. Each Grantor will, upon the Holder’s request, cause each
financial institution at which such Grantor maintains a depositary or other
deposit or securities account to enter into a bank agency or other similar
agreement with the Holder and such Grantor, in form and substance satisfactory
to the Holder, in order to give the Holder “control” (as defined in the UCC) of
such account.

 

5.9 Other Matters. (a) As of the First Closing Date, each of the Grantors shall
cause to be delivered to the Holder a Collateral Access Agreement with respect
to each landlord which leases real property at which such Grantor maintains its
headquarters or any books and records (and the accompanying facilities) to any
of the Grantors as of the First Closing Date. Such requirement may be waived at
the option of the Holder in its sole and absolute discretion. If any Grantor
shall cause to be delivered Inventory or other property to any bailee after the
First Closing Date, such Grantor shall use reasonable efforts to cause such
bailee to sign a Collateral Access Agreement. Such requirement may be waived at
the option of the Holder in its sole and absolute discretion. If any Grantor
shall lease any real property or facilities after the First Closing Date at
which such Grantor maintains its headquarters or any books and records, such
Grantor shall use commercially reasonable efforts to cause the landlord in
respect of such leased property or facilities to sign a Collateral Access
Agreement. Such requirement may be waived at the option of the Holder in its
sole and absolute discretion.

 

(a) Each Grantor authorizes the Holder to, at any time and from time to time,
file financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of each Grantor, or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, and each Grantor agrees to furnish any
such information to the Holder promptly upon request. Any such financing
statement, continuation statement, or amendment may be signed by the Holder on
behalf of any Grantor and may be filed at any time in any jurisdiction.

 

(b) Each Grantor shall, at any time and from time and to time, take such steps
as the Holder may reasonably request for the Holder (i) to obtain an
acknowledgement, in form and substance reasonably satisfactory to the Holder, of
any bailee having possession of any material portion of the Collateral, stating
that the bailee holds such Collateral for the Holder, (ii) to obtain “control”
of any letter-of-credit rights, or electronic chattel paper (as such terms are
defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Holder, and (iii) otherwise to insure the continued perfection and priority of
the Holder’s security interest in any of the Collateral and of the preservation
of its rights therein. If any Grantor shall at any time, acquire a “commercial
tort claim” (as such term is defined in the UCC) of an amount in excess of
$100,000, such Grantor shall promptly notify the Holder thereof in writing and
supplement Schedule 7, therein providing a reasonable description and summary
thereof, and upon delivery thereof to the Holder, such Grantor shall be deemed
to thereby grant to the Holder (and such Grantor hereby grants to the Holder) a
security interest and lien in and to such commercial tort claim and all proceeds
thereof, all upon the terms of and governed by this Agreement.

 

14

 

 

(c) Without limiting the generality of the foregoing, if any Grantor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Holder thereof and, at the request of the
Holder, shall take such action as the Holder may reasonably request to vest in
the Holder “control” under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.

 

5.10 Purchase Agreement. Each of the Grantors covenants that it will fully
comply with each of the covenants and other agreements set forth in the Purchase
Agreement.

 

SECTION 6 REMEDIAL PROVISIONS.

 

6.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Holder shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Holder may
require in connection with such test verifications. At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the Holder’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Holder to furnish to the Holder reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

 

(a) The Holder hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Holder may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Holder at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within 2 Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Holder if required, in a collateral account maintained under
the sole dominion and control of the Holder, subject to withdrawal by the Holder
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Holder, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(b) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Holder’s request, each Grantor shall
deliver to the Holder all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2 Communications with Obligors; the Grantors Remain Liable. (a) The Holder in
its own name or in the name of others may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Receivables to verify with them to the Holder’s satisfaction the existence,
amount and terms of any Receivables.

 

(a) Upon the request of the Holder at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify obligors on
the Receivables that the Receivables have been assigned to the Holder and that
payments in respect thereof shall be made directly to the Holder.

 

15

 

 

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. The Holder shall
not have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Holder of any payment relating thereto, nor shall the Holder be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(c) For the purpose of enabling the Holder to exercise rights and remedies under
this Agreement, each Grantor hereby grants to the Holder an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. At any time after the
occurrence and during the continuance of an Event of Default, the Holder may
refuse to allow Grantor to, and at its sole and absolute discretion the Holder
may, exercise quality control over the products and services offered under the
applicable Trademark to prevent invalidation or abandonment of such Trademark.

 

6.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing, each Grantor shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes (to the extent not prohibited under the Loan
Documents or any Ancillary Agreement) and to exercise all voting and other
rights with respect to the Investment Property; provided, that no vote shall be
cast or other right exercised or action taken which could impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of this Agreement, any Loan Document or any Ancillary Agreement.

 

(a) If an Event of Default shall occur and be continuing, (i) the Holder shall
have the right to receive any and all cash dividends and distributions, payments
or other Proceeds paid in respect of the Investment Property and make
application thereof to the Secured Obligations in such order as the Holder may
determine, (ii) the Holder shall have the right to cause any or all of the
Investment Property to be registered in the name of the Holder or its nominee,
and (iii) the Holder or its nominee may exercise (x) any and all voting and
other rights pertaining to such Investment Property at any meeting of holders of
the Equity Interests of the relevant Pledgor or Pledgors or otherwise (or by
written consent) and otherwise exercise any and all Pledged Rights, and (y) any
and all Pledged Rights, rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Investment Property as if
it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Pledgor, or upon the exercise by any
Grantor or the Holder of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Holder may determine), all without liability except to account
for property actually received by it, but the Holder shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

16

 

 

(b) Each Grantor hereby authorizes and instructs each Pledgor of any Investment
Property pledged by such Grantor hereunder to, and each such Pledgor hereby
agrees to promptly, comply with any instruction received by such Pledgor from
the Holder in writing that states that an Event of Default has occurred and is
continuing, without any other or further instructions or consent of such
Grantor, including any such instructions received by such Pledgor from the
Holder as to the transfer of or other disposition of such Investment Property,
to pay and remit to the Holder or its nominee all dividends, distributions and
other amounts payable to such Grantor in respect of such Investment Property
(upon redemption of such Investment Property, dissolution of such Pledgor or
otherwise), to transfer to, and register such Investment Property in the name
of, the Holder or its nominee or transferee, and to honor and comply with any
exercise of Pledged Rights by the Holder. Each Grantor agrees that each Pledgor
shall be fully protected in so complying with such instructions.

 

6.4 Proceeds to be Turned Over to the Holder. In addition to the rights of the
Holder specified in Section 6.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other cash equivalent items shall be held
by such Grantor in trust for the Holder, segregated from other funds of such
Grantor, and shall (unless the Holder provides express written notice to the
contrary) forthwith upon receipt by such Grantor, be turned over to the Holder
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Holder, if required). All Proceeds received by the Holder hereunder may be held
by the Holder in a collateral account maintained under its sole dominion and
control. All Proceeds, while held by the Holder in any collateral account (or by
such Grantor in trust for the Holder) established pursuant hereto, shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in Section 6.5.

 

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Holder’s election, the Holder may apply all or
any part of Proceeds from the sale of, or other realization upon, all or any
part of the Collateral in payment of the Secured Obligations in such order as
the Holder shall determine in its discretion. Any part of such funds which the
Holder elects not so to apply and deems not required as collateral security for
the Secured Obligations shall be paid over from time to time by the Holder to
the applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. Any balance of such Proceeds remaining after the Secured Obligations shall
have been Paid in Full shall be paid over to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same.

 

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Holder may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, the Holder, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the Holder
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery with
assumption of any credit risk. The Holder shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Holder’s
request, to assemble the Collateral and make it available to the Holder at
places which the Holder shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Holder shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Holder hereunder, including reasonable costs and
expenses of counsel to the Holder, to the payment in whole or in part of the
Secured Obligations, in such order as the Holder may elect, and only after such
application and after the payment by the Holder of any other amount required by
any provision of law, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Holder arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

17

 

 

6.7 Registration Rights. (a) If the Holder shall determine to exercise its right
to sell any or all of the Pledged Equity pursuant to Section 6.6, and if in the
opinion of the Holder it is necessary or advisable to have the Pledged Equity,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Pledgor thereof to (i)
execute and deliver, and cause the directors and officers of such Pledgor to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Holder, necessary or
advisable to register the Pledged Equity, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Holder, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Pledgor to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Holder shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(a) Each Grantor recognizes that the Holder may be unable to effect a public
sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Holder shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit the Pledgor thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state
securities laws, even if such Pledgor would agree to do so.

 

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with applicable law. Each Grantor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Holder, that the Holder has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the applicable Note.

 

6.8 Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations in
full and the fees and disbursements of any attorneys employed by the Holder to
collect such deficiency.

 

18

 

 

SECTION 7 THE HOLDER.

 

7.1 The Holder’s Appointment as Attorney-in-Fact; Irrevocable Proxy, etc. (a)
Each Grantor hereby irrevocably constitutes and appoints the Holder and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Holder the power and right, on behalf of and at the expense of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Holder for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Holder may request to evidence the Holder’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

(iii) discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement or
the other Loan Documents and pay all or any part of the premiums therefor and
the costs thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Holder or as the Holder shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Holder may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as the Holder shall in its sole and absolute discretion
determine; (8) vote any right or interest with respect to any Investment
Property or otherwise exercise any Pledged Right; (9) order good standing
certificates and conduct lien searches in respect of such jurisdictions or
offices as the Holder may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Holder were the absolute owner
thereof for all purposes, and do, at the Holder’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the Holder
deems necessary to protect, preserve or realize upon the Collateral and the
Holder’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

19

 

 

Without limiting the generality of the foregoing, until the Secured Obligations
have been Paid in Full, each Grantor hereby irrevocably designates and appoints
the Holder, as its true and lawful proxy, with full power of substitution, for
and in its name, place and stead to vote any and all Investment Property owned
or held by such Grantor or standing in its name, exercise any and all Pledged
Rights, and do all things which any Grantor might do if present and acting
itself. Once exercised by the Holder, the rights granted pursuant to this proxy
shall be exclusive to the Holder and no Grantor shall thereafter be entitled to
exercise any such right in respect of any Investment Property. THE PROXY AND
POWERS GRANTED BY THE GRANTORS PURSUANT HERETO ARE IRREVOCABLE AND COUPLED WITH
AN INTEREST (INCLUDING THE PURCHASE AGREEMENT AND THIS AGREEMENT) AND ARE GIVEN
TO SECURE THE OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Holder
agrees that it will not exercise any rights under the power of attorney or the
irrevocable proxy provided for in this Section 7.1(a) unless an Event of Default
shall have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Holder, at its option, but without any obligation so to
do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

 

(c) Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, proxies, authorizations and
agencies contained in this Agreement are coupled with an interest and are given
to secure the Secured Obligations and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.

 

7.2 Duty of the Holder. The Holder’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Holder deals with similar property
for its own account. Neither the Holder nor any of its respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Holder hereunder are solely to protect the Holder’s interests
in the Collateral and shall not impose any duty upon the Holder to exercise any
such powers. The Holder shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder.

 

SECTION 8 MISCELLANEOUS.

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified orally or by course of
dealing, but only by an instrument in writing executed by the Grantors and the
Holder.

 

20

 

 

8.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant hereto shall be in
writing and shall be delivered (a) in hand by person with written receipt of the
person to whom such notice is intended; (b) by registered or certified mail,
postage prepaid, return receipt requested; or (c) by a generally recognized
commercial courier service or overnight delivery service, (Federal Express or
UPS), for next business day delivery, postage prepaid, with delivery receipt
requested. All notices sent in accordance with this Section 8.2 shall be deemed
“Delivered” unless otherwise specified herein, the same day if delivered by hand
in person with receipt and signature of the intended recipient or by an
authorized officer of the intended recipient; if by registered or certified
mail, three (3) business days after the same is deposited in the U.S. Mail; or
if sent by a commercial courier service or overnight delivery service for next
business day delivery, one (1) business day after payment and receipt of
mailing. The addresses for such communications shall be:

 

If to the Grantors:

 

Investview, Inc.

 

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

Attn: Joseph Cammarata

Mario Ramano

 

With a copy to:

 

Michael Best & Friedrich LLP

790 N. Water Street

Suite2500

Milwaukee, WI 53202

Attention: Kevin C. Timken

 

If to the Holder:

 

DBR Capital, LLC

1645 Kecks Road

Breinigsville, PA 18031

Attn: David B. Rothrock

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Michael J. Pedrick, Esq.

 

The addresses of the parties set forth above may be changed from time to time by
a party by notice to the other in accordance with the notice provisions as set
forth herein this Section 8.2.

 

8.3 Enforcement Expenses. (a) Each Grantor agrees, on a joint and several basis,
to pay or reimburse on demand the Holder for all reasonable out-of-pocket costs
and expenses (including reasonable costs and expenses of counsel) incurred by
the Holder in collecting against the Guarantor under the guaranty contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents.

 

21

 

 

(a) Each Grantor agrees to pay, and to save the Holder harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

(b) The agreements in this Section 8.3 shall survive repayment of all (and shall
be) Secured Obligations (and termination of the Notes), any foreclosure under,
or any modification, release or discharge of, any or all of the Collateral
Documents and termination of this Agreement.

 

8.4 Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Holder shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to every other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

8.5 Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
parties hereto, the successors and permitted assigns of the Holder and the
successors and assigns of the Grantors, whether so expressed or not. No Grantor
may assign its rights or obligations hereof without the prior written consent of
the Holder, and the Holder may, without the prior consent of any Grantor, assign
its rights hereunder. This Agreement shall not inure to the benefit of or be
enforceable by any other third party Person.

 

8.6 Headings. The headings of the Sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

 

8.7 Further Assurances. Each Grantor shall, and shall cause its Affiliates to,
from time to time at the request of the Holder, without any additional
consideration, furnish the Holder such further information or assurances;
execute and deliver such additional agreements, documents and instruments; and
take such other actions and do such other things, as may be necessary or
appropriate to carry out the terms and provisions of this Agreement and give
effect to the transactions contemplated hereby

 

8.8 Set-off. Each Grantor agrees that the Holder have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each Grantor
agrees that at any time any Event of Default exists, the Holder may apply to the
payment of any Secured Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with the Holder.

 

8.9 Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) excluding, for the avoidance of doubt, the members of the Board of Directors
of the Issuer designated by the Holder, the Holder has no fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the Loan Documents or Ancillary Agreements, and the relationship
between the Grantors, on the one hand, and the Holder, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor and, if
and when applicable, stockholder; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and the Holder.

 

22

 

 

8.10 Releases. At such time as the Secured Obligations have been Paid in Full,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Holder and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Holder shall
deliver to the Grantors any Collateral held by the Holder hereunder, and execute
and deliver to the Grantors such documents as the Grantors shall reasonably
request to evidence such termination. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Loan Documents and the Ancillary Agreements (other than any transaction
between or among the Companies), then the Holder, at the request and sole
expense of Grantors, shall execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral.

 

8.11 Obligations and Liens Absolute and Unconditional. Each Grantor understands
and agrees that the obligations of each Grantor under this Agreement shall be
construed as a continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Loan Document, any Ancillary Agreement, any of
the Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Holder, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor or any other Person against the Holder, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Secured Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, the Holder may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Grantor or any other Person or
against any collateral security or guaranty for the Secured Obligations or any
right of offset with respect thereto, and any failure by the Holder to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any other Grantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor or any other Person or any such collateral
security, guaranty or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Holder against any Grantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

8.12 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor or
any Pledgor for liquidation or reorganization, should Grantor or any Pledgor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

23

 

 

8.13 Intercompany Subordination. Each Grantor covenants and agrees, irrespective
of whether in or outside of any Proceeding, that the payment of any and all of
the Subordinated Obligations shall be subordinate and subject in right and time
of payment, to the extent and in the manner set forth in this Section 8.13, to
Payment in Full. Whether in or outside of any Proceeding, each Grantor hereby
agrees that upon the occurrence and during the continuance of an Event of
Default it shall not make (and will not permit any other Grantor to make), and
each Grantor hereby agrees that it will not accept, any payment or distribution
with respect to the Subordinated Obligations (including any payment or
distribution received through the exercise of any right of setoff, counterclaim
or crossclaim), until Payment in Full. Until Payment in Full, whether in or
outside of any Proceeding, no Grantor shall, without the prior written consent
of the Holder, exercise any Subordinated Lender Remedies. In the event of and
during any Proceeding involving any Grantor: (a) all Secured Obligations shall
be Paid in Full before any Grantor shall be entitled to receive any payment or
distribution of any kind on account of any Subordinated Obligations (whether in
cash, property or securities, including securities issued under a plan of
reorganization or liquidation); and (b) any payment or distribution of assets of
such Person of any kind or character, whether in cash, property or securities
(including securities issued under a plan of reorganization or liquidation), to
which any Grantor would be entitled except for these provisions, shall be
forthwith paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Holder, to the extent necessary to make
Payment in Full, after giving effect to any concurrent payment or distribution
or provision therefor to the holders of the Secured Obligations. Until Payment
in Full, if a Proceeding shall occur and be continuing, each Grantor shall file
all claims they may have against the other Grantors, and shall direct the debtor
in possession or trustee in bankruptcy, as appropriate, to forthwith pay over to
the Holder all amounts due to the Grantors on account of the Subordinated
Obligations until Payment in Full (which payment shall not be deemed to be a
payment of, or otherwise credited against, the Subordinated Obligations). If the
Grantors fail to file and/or vote such claims prior to thirty (30) days before
the expiration of time to do so, the Holder may (but shall have no obligation or
duty to) prepare, execute, file and/or vote such claims in the Grantors’ names,
and the Grantors also irrevocably authorize, empower and direct the Holder to
demand, sue for, collect and receive (or cause to do the same) every such
payment or distribution; provided, however, that the Holder shall have no
obligation or duty to execute, prepare, verify, deliver and/or file any such
claim and its action or inaction shall not give rise to any claims or liability
against the Holder. If the Holder votes any such claim in accordance with the
authority granted hereof, the Grantors shall not be entitled to withdraw or
change such vote. Subject to Payment in Full and the provisions of this Section
8.13, the Grantors shall be subrogated to the rights of the Holder to receive
payments and distributions of cash, property and securities applicable to the
Secured Obligations to the extent that distributions otherwise payable to the
Grantors have been applied to the Secured Obligations, until all amounts payable
under the Subordinated Obligations shall have been paid in full. For purposes of
such subrogation, no payments or distributions to the Holder of any cash,
property or securities to which the Grantors would be entitled except for the
provisions of this Section 8.13, and no payment pursuant to the provisions of
this Section 8.13 to the Holder by the Grantors shall, as among the Grantors and
its creditors (other than the Holder), be deemed to be a payment or distribution
by the Grantors to or on account of the Secured Obligations.

 

8.14 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the Borough of Manhattan, the City of New
York and State of New York, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

8.15 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

24

 

 

8.16 Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and, except as set
forth below, this agreement supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof.

 

8.17 Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

8.18 Nature of Remedies. All Secured Obligations of each Grantor and rights of
the Holder expressed herein or in any Loan Document shall be in addition to and
not in limitation of those provided by applicable law. No failure to exercise
and no delay in exercising, on the part of the Holder, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

 

8.19 Waiver of Jury Trial. EACH GRANTOR AND THE HOLDER HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

[Signature Pages Follow]

 

25

 

 

Signature Page to Guaranty and Collateral Agreement

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
duly executed and delivered this Guaranty and Collateral Agreement as of the
date first above written.

 

ISSUER: INVESTVIEW, INC.,   a Nevada corporation         By: /s/ Joseph
Cammarata   Name: Joseph Cammarata   By: Chief executive officer      
GUARANTOR: SAFETEK, LLC,   a Utah limited liability company         By: /s/
Joseph Cammarata   Name: Joseph Cammarata   By: Chief executive officer      
HOLDER: DBR CAPITAL, LLC         By: /s/ David B. Rothrock   Name: David B.
Rothrock   Title: Managing Member

 



 

 

 

SCHEDULE 1

 

INVESTMENT PROPERTY

 

A.PLEDGED EQUITY

 

Grantor (owner of Record of such Pledged Equity)   Pledgor   Pledged Equity
Description   Percentage of Pledgor   Certificate (Indicate No.) SafeTek LLC    
  Membership interests   100%     Apex Tek LLC       Membership interests   100%
    SAFE Management LLC       Membership interests   100%     United League LLC
      Membership interests   100%     United Games LLC       Membership
interests   100%     Kuvera LLC       Membership interests   100%     Kuvera
FRANCE       Membership interests   100%    

 

B.PLEDGED NOTES

 

None

 

C.OTHER INVESTMENT PROPERTY

 

None

 

 

 

 

SCHEDULE 2

 

FILINGS AND PERFECTION

 

GRANTOR  

FILING REQUIREMENT OR

OTHER ACTION

  FILING OFFICE Investview, Inc.   UCC-1   Nevada Secretary of State SafeTek,
LLC   UCC-1   Utah Department of Commerce, Division of Corporations and
Commercial Code

 

 

 

 

SCHEDULE 3

 

GRANTOR INFORMATION

 

GRANTOR (exact legal name)   STATE OF ORGANIZATION   FEDERAL EMPLOYER
IDENTIFICATION NUMBER   CHIEF EXECUTIVE OFFICE   ORGANIZATIONAL IDENTIFICATION
NUMBER Investview, Inc.   Nevada   87-0369205   234 Industrial Way West,
Building A Suite 202, Eatontown, NJ 07724   State ID: E0226162005-9 SAFETek, LLC
  Utah   82-5283428   234 Industrial Way West, Building A Suite 202, Eatontown,
NJ 07724  

State ID:

10806083-0160

 



 

 

 

SCHEDULE 4

 

A. COLLATERAL LOCATIONS

 

GRANTOR   COLLATERAL  

COLLATERAL LOCATION

OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE)

  OWNER/LESSOR (IF LEASED)               Investview, Inc.   Kaysville Office
Furniture & Equipment   459 N. 300 W. Unit 15 Kaysville, UT 84037   Investview,
Inc.               Investview, Inc.   New Jersey Office Furniture & Equipment  
234 Industrial Way West,  Building A, Suite 202,  Eatontown, NJ 07724  
Investview, Inc.               SAFETek, LLC   Mining Cards  

North Country Colocation Services

194 North County Route 45, Massena, NY 13622

  SAFETek, LLC SAFETek, LLC   Mining Cards  

Mining Store

Grundy City, Grundy

County, Iowa

  SAFETek, LLC SAFETek, LLC   Mining Cards  

3G Ventures

Colorado Springs, El

Paso County, Colorado

  SAFETek, LLC SAFETek, LLC   Mining Cards  

GPUEOne

3680 Du Musee,

Montreal, QC, H3G 2C9,

Canada

  SAFETek, LLC              

 

B. COLLATERAL IN POSSESSION OF LESSOR,   BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

None

 



 

 

 

SCHEDULE 5

 

INTELLECTUAL PROPERTY

 

Patents:

 

None

 

Trademarks:

 

Registered Trademarks:

 

United League LLC holds three trademarks for FIREFAN (trademark certificates
attached as Attachment 5)

 

Unregistered Trademarks:

 

Investview Inc. (Investview)

Kuvera LLC (Kuvera)

Kuvera France (Kuvera France)

APEXTek LLC (APEXTek)

SAFETek LLC (SAFETek)

SAFE Management LLC (SAFE Management)

United Games LLC

 

Copyrights:

 

None

 

Intellectual Property Licenses:

 

None

 

Intellectual Property Subject to Licensing or Franchise Agreement:

 

None

 

 

 

 

SCHEDULE 6

 

DEPOSITARY AND OTHER ACCOUNTS

 

[Account Information Redacted]

  

 

 

 

SCHEDULE 7

 

COMMERCIAL TORT CLAIMS

 

None

 

 

 

 

SCHEDULE 8

 

PERMITTED LIENS

 

There are three existing UCC-1 filings against Investview, Inc., in the state of
Nevada (one of which appears also to have been filed in Utah). See attached. In
each instance, the underlying obligation has been resolved, Investview has sent
a demand to file a UCC-3 termination statement, and Investview, Inc., will file
the termination if the creditor has not done so after 20 days.

 

 

 

 

ATTACHMENT 5

 

[attached FireFan USPTO registration omitted

 

 

 

 